935 F.2d 267Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley L. GINISH, Jr., Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 90-1176.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1991.Decided May 31, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-90-1494-N)
Stanley L. Ginish, Jr., appellant pro se.
Michael Anson Rhine, Office of the United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
DISMISSED.
Before CHAPMAN, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Stanley L. Ginish, Jr., appeals from the district court's order dismissing his Federal Tort, Title VII, first amendment, and Privacy Act claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ginish v. Frank, CA-90-1494-N (E.D.Va. Nov. 21, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.